Citation Nr: 1746121	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with calcified pleural plaques, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Jurisdiction over the claim lies with the RO in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

In August 2016, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating that he wished to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105 (LexisNexis 2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted correspondence in August 2016 indicating that he wished to withdraw the instant appeal.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


